Citation Nr: 1712878	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  11-31 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for diabetes mellitus, type 2.

3.  Entitlement to service connection for erectile dysfunction, secondary to diabetes mellitus.

4.  Entitlement to service connection for renal dysfunction, secondary to diabetes mellitus.

5.  Entitlement to a heart disorder, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to June 1973.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2013, the Veteran testified before the undersigned during a Travel Board hearing; a transcript of his hearing is in Virtual VA, an electronic claims processing system.

In October 2014, the Board remanded the claims for additional development.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  


FINDINGS OF FACT

1.  The Veteran did not have service in the Republic of Vietnam. 

2.  The Veteran's duties at Udorn air base did not place him on or near the perimeter of the base. 

3.  The Veteran does not have tinnitus, diabetes mellitus, type 2, erectile dysfunction, renal dysfunction, or a heart disorder, as a result of his service, or that was caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

Tinnitus, diabetes mellitus, type 2, erectile dysfunction, renal dysfunction, and a heart disorder, were not incurred as a result of the Veteran's service, and were not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he has tinnitus, and diabetes mellitus, type 2, as a result of his service.  With regard to diabetes mellitus, type 2, he argues that service connection is warranted on a presumptive basis, and that he should be presumed to have been exposed to Agent Orange during his service at Udorn air base in Thailand.  With regard to the claims for erectile dysfunction, renal dysfunction, and a heart disorder, the Veteran primarily argues that service connection is warranted for these disabilities because they were caused or aggravated by his diabetes mellitus.  See 38 C.F.R. § 3.310 (2016).

During his hearing, held in October 2013, the Veteran testified that during his service at Udorn Air Base, he did sheet metal work in a shop that was located "towards the perimeter fence" and that this shop was about 100 to 200 feet from the perimeter fence.  He further testified that he was diagnosed with diabetes and hypertension in 1995, followed by undergoing a quadruple coronary artery bypass in 1999, having two stents placed in about 2011, and a fistula placed in about 2012.  He asserted that his hypertension and diabetes resulted in renal dysfunction, for which he was placed on dialysis in 2011.  The Veteran's representative acknowledged that the Veteran did not set foot in Vietnam.  With regard to tinnitus, it was stated that the Veteran was exposed to noise in the form of cutting metal.  The Veteran testified, in essence, that he has had tinnitus ever since he left the service, and that he had meant to state to his October 2007 VA examiner that his tinnitus had worsened (as opposed to started) in the last ten years.  

Although the Veteran has claimed service connection for erectile dysfunction, renal dysfunction, and a heart disorder, on a secondary basis, the Board will also analyze the claims on a direct basis.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  

In January 2007, the Veteran filed his claims.  In December 2007, the RO denied the claims.  The Veteran has appealed.  

The Board notes that in March 2015, the claims were readjudicated.  Although additional evidence has been received since that time, a prospective waiver of RO review is of record.  See 38 C.F.R. § 20.1304 (c) (2016).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  See 38 C.F.R. § 3.303(d).  In such instances, a grant of service connection is warranted only when, "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  Id. 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a), to include arthritis.  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  

In Fountain v. McDonald, 27 Vet. App. 258 (2015), the U.S. Court of Appeals for Veterans Claims held that tinnitus is an organic disease of the nervous system which constitutes a disease under 38 C.F.R. § 3.309(a), such that tinnitus now falls within the parameters of 38 C.F.R. § 3.303(b), as to claims of chronicity.  

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. §  3.310 (2016).  Additionally, when aggravation of a Veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995).

The law provides a presumption of service connection for certain diseases, including type 2 diabetes, and ischemic heart disease (to include acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm), and coronary bypass surgery, and stable, unstable, and Prinzmetal's angina), which become manifest after separation from service in veterans who served in the Republic of Vietnam during the period from January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116 (West 2015); 38 C.F.R. §§ 3.307 (a)(6), 3.309(e), see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Service in the Republic of Vietnam for the purpose of the application of the presumption includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307 (a)(6)(iii). 

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), the Federal Circuit upheld VA's interpretation of § 3.307(a)(6)(iii) to require a servicemember's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption. 

VA has extend the presumption of exposure to Agent Orange to Vietnam-era veterans who served in Thailand at certain designated bases, to include Udorn, and whose duties placed him or her on or near the perimeter of the base, where Agent Orange was sprayed.  VA Adjudication Procedures Manual, M21-1MR, IV.ii.1.H.5.b.  

For Air Force veterans, VA will examine the record for evidence indicating duties near the base perimeter, and give high probative value to service as a security policeman, security patrol dog handler, a member of the security police squadron, or duties otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.  Id.

The Veteran's discharge (DD Form 214) show that he served in the Air Force, that his primary specialty was airframe repair specialist, and that he completed a training course in airframe repair.  His awards include the Vietnam Service Medal, however, the DD-214 notes that he did not serve in Vietnam.  See also report from the National Personnel Records System, dated in August 2007 (stating that there is no evidence that the Veteran served in Vietnam); Department of Defense Manual of Military Decorations & Awards, DoD 1348.33-M, C6.5 at 48 (September 2006).

The Veteran's personnel file includes a performance evaluation for the Veteran from Detachment 1, 56th SO (special operations) Wing, at Udorn Royal Thai Air Force Base (RTAFB), for the period between May 1972 and February 1973.  This report states that he performed duties as an airframe specialist.  The report notes that he repairs aircraft metal structures, fabricates aircraft and related sheet metal and extruded parts, uses and maintains shop tools and equipment, fabricates flexible and non-flexible tubing, conduits and control cables, and assists in training of friendly foreign nationals.  

The Veteran's service treatment records do not show any relevant complaints, treatment, or diagnoses.  The Veteran's separation examination report, dated in May 1973, shows that the Veteran's ears, drums, heart, vascular system, endocrine system, genitourinary system, and abdomen and viscera, were clinically evaluated as normal.  Urinalysis was negative for sugar and albumin.  In the associated report of medical history, the Veteran indicated that he did not have a history of ear trouble, heart trouble, or kidney stones/ blood in urine.  

As for the post-service medical evidence, in October 2007, the Veteran was afforded a number of VA examinations, to include general medical, genitourinary, and diabetes mellitus examinations.  He reported a history of a heart problem, and elevated cholesterol (for which he is on Advicor), as well as diabetes since 1995, hypertension since 1997, an aortic coronary bypass times four in 1999, and problems associated with his kidneys that were diagnosed in January of 2007.  He reported that he was diagnosed a few months ago with auricular fibrillation and that he is  currently on Plavix and on Coumadin.  He also reported having erectile dysfunction "for the last year."  The Veteran denied serving in Vietnam.  The examiners stated that the Veteran's claims file had been reviewed.  The Veteran's diagnoses were diabetes mellitus, type 2, hypertension, coronary artery heart disease status post bypass times four, and erectile dysfunction.  The Veteran was also noted to have renal dysfunction.  The examiner concluded that the Veteran's renal dysfunction is at least as likely as not due to diabetes.  The examiner explained that the small blood vessels to the kidney form plaques which result from the diabetic problem, and that this in turn causes the hypertension and the changes in the blood vessels that result in kidney dysfunction.  The examiner further concluded that the Veteran's erectile dysfunction is at least as likely as not due to diabetes, for the same reasons.  

A VA audiometric examination report, dated in October 2007, shows that the Veteran reported exposure to noise from aircraft power tools and heavy machinery.  Following military service, he was a tire changer, and he did paint and body work on vehicle tractors and 18 wheelers.  He reported that his tinnitus began "about ten years ago."  The report notes that its onset is not related to any specific event.  There is a notation, "He is not sure of his exposure to Agent Orange but believes it is highly possible."  On examination, tinnitus was present in the left ear that was noted to be mild and periodic (occurring once per day).  The etiology of tinnitus was characterized as "unknown."  The examiner concluded, "[The Veteran] reports tinnitus in his left ear which began about ten years ago.  Tinnitus which began about 2 years after separation for a military reservist is not likely caused by acoustic trauma in the military." 

VA progress notes, dated beginning in 2007, include notations of coronary artery disease, essential hypertension, mixed hyperlipidemia, renal insufficiency, diabetes mellitus, to include a date of onset of about 1999, and "diabetes with renal manifestations," gout, congestive heart failure, and a history of coronary artery bypass surgery times four in 1999, and a myocardial infarction in March 2011, status post stent placement in 2014.

Private treatment reports, dated in 2015, show treatment for heart symptoms, and include information on the nature of atrial fibrillation and heart failure, as well as procedures including electrical cardioversion and transesophageal echocardiogram.  They include instructions for home care.

A statement from a private physician, Dr. R.G., dated in October 2013, shows that he states:

[The Veteran] is a longstanding patient with multiple risk factors for advanced atherosclerotic heart disease including diabetes mellitus.  As you know, there is a possibility the exposure to Agent Orange may have precipitated his metabolic state.  Obviously, it is not possible for me to conclusively relate this situation to his diabetes and subsequently to the atrial fibrillation and other medical cardiovascular problems that the patient has been experiencing.

In a memorandum, dated in October 2011, the Joint Services Records Research Center (JSRRC) stated that they had determined that the information required to corroborate in-country Vietnam service or exposure in Thailand described by the Veteran is insufficient to send to the U.S. Army and Joint Services Records Research Center and/or insufficient to allow for meaningful research of Marine Corps or NARA records.  The JSRRC detailed its efforts to verify the Veteran's claimed exposure to Agent Orange during his service in Thailand, and noted that he had not responded to an August 2011 request that he provide a statement in support of his claim for herbicide exposure.  It was concluded that the evidence of record failed to show that the Veteran was at or near the base perimeter as part of his duty at Udorn, Thailand, that all efforts to obtain the needed information have been exhausted, and that further attempts are futile.

A "Memorandum for the Record" on herbicide use in Thailand during the Vietnam Era is also of record, which states inter alia: the Department of Defense (DoD) reported that only limited testing of tactical herbicides was conducted in Thailand from April 2, 1964, to September 8, 1964, and specifically identified that location as the Pranburi Military Reservation.  Tactical herbicides, such as Agent Orange, were used and stored in Vietnam, not Thailand.  While the Thailand CHECO (Contemporary Historical Examination of Current Operations) Report does not report the use of tactical herbicides on allied bases in Thailand, it does indicate sporadic use of non tactical (commercial) herbicides within fenced perimeters.  Therefore, if a veteran's MOS (military occupational specialty) or unit is one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides, including herbicides.  Security police units were known to have walked the perimeters, especially dog handlers.

The Board finds that the evidence is insufficient to establish exposure to Agent Orange.  The Veteran does not allege, and there is no evidence to show, that he served in the Republic of Vietnam.  Rather, he asserts that he was exposed to Agent Orange while at Udorn air base.  The Veteran's discharge indicates that his primary duty was as an airframe repair specialist, and his personnel records indicate that while he was at Udorn air base he performed duties in that capacity.  Specifically, his duties were stated to include repairing aircraft metal structures, fabricating aircraft and related sheet metal and extruded parts, and using and maintaining shop tools and equipment.  His personnel records do not indicate the location of his work area at Udorn, nor do they provide any basis to conclude that his duties placed him on or near the perimeter of the Udorn air force base.  The JSRRC has attempted to verify the claimed duties near the Udorn base perimeter, and his claimed exposure to Agent Orange.  However, the JSRRC was unable to do so.  In summary, the Veteran is not shown to have had duties that placed him on or near the perimeter of the Udorn air base, or to have been exposed to Agent Orange.  Therefore, service connection for a disability based on exposure to Agent Orange is foreclosed as a matter of law, and to this extent the claims must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

With regard to the possibility of a grant of the claims on a basis other than exposure to Agent Orange, none of the claimed disabilities are not shown during service.  There is no competent evidence to show that any of the claimed disabilities are related to the Veteran's service.  The October 2007 VA examiners concluded that the Veteran's renal dysfunction, and erectile dysfunction, are likely related to his diabetes, and that his tinnitus was not likely caused by any acoustic trauma in the military.  There is no evidence to show that tinnitus, diabetes, arteriosclerosis, or cardiovascular-renal disease, was manifest to a compensable degree within one year of separation from any period of active duty service.  See 38 C.F.R. §§ 3.307, 3.309.  Accordingly, service connection is not warranted on this basis.  See 38 C.F.R. §§ 3.303, 3.307, 3.309. 

To the extent that the Veteran has asserted that his erectile dysfunction, renal dysfunction, and heart disorder, were caused or aggravated by "what should be" service-connected diabetes mellitus, type 2, in this decision the Board has denied the claim for diabetes mellitus.  As service connection is not currently in effect for any disabilities other than a scar, status post removal of hairy nevus, there is no underlying service-connected disability shown to be related to any of the claimed conditions upon which service connection for erectile dysfunction, renal dysfunction, or a heart disorder, may be based on a secondary basis, and service connection is not warranted under 38 C.F.R. § 3.310.  

In reaching this decision, the Board has considered the October 2013 opinion of Dr. R.G.  However, this opinion is equivocal in its terms.  To the extent that it speculates a relationship between exposure to Agent Orange and the Veteran's atherosclerotic heart disease and/or diabetes mellitus, the Board has determined that exposure to Agent Orange has not been established.  Accordingly, this evidence in insufficiently probative to warrant a grant of any of the claims.  See 38 C.F.R. § 3.102 (2016) (reasonable doubt does not include resort to speculation or remote possibility); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006).  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, with the exception of tinnitus (discussed infra), they fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, the Veteran's service treatment reports and post-service medical records have been discussed.  There is no competent opinion of record in support of any of the claims, and the Board has determined that exposure to Agent Orange is not shown.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating the disorders in issue or determining their etiology.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Given the foregoing, the Board finds that the service personnel reports, service treatment reports, the JSRRC memorandum, and the post-service medical evidence, outweigh the Veteran's contentions to the effect that any of the claimed disabilities were caused by his service.  

With regard to tinnitus, the Veteran testified in October 2013 that he had meant to state during his October 2007 VA examination that his tinnitus had existed since his service, and that it had merely "worsened" in the last ten years.  However, the October 2007 VA examination report shows that the examiner made three notations indicating that the Veteran stated that his tinnitus "began" about ten years' before.  The Board further notes that there is no record to show that the Veteran disputed the recorded history in the October 2007 VA audiometric examination report at any time prior to his October 2013 hearing.  This is a period of about six years.  Furthermore, there is no medical evidence to show that the Veteran reported having tinnitus at any time prior to his October 2007 VA audiometric examination.  The Board therefore finds that the probative value of his testimony must be reduced.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by a veteran); Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  Accordingly, the Board finds that the preponderance of the evidence is against the claim for tinnitus, and that the claim must be denied.  

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

In this case, the Veteran has not identified any such treatment records, and it appears that all pertinent treatment records have been obtained.  The Veteran has been afforded examinations, and an etiological opinions have been obtained.    

In October 2014, the Board remanded these claims.  The Board directed that the
Veteran be requested to identify all VA and non-VA health care providers for his claimed disabilities, and to specifically identify his private providers for his heart disorder and diabetes mellitus.  In January 2015, the Veteran was sent a duty-to-assist letter that was in compliance with the Board's instructions.  Additional VA and non-VA medical records were subsequently obtained.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

Service connection for tinnitus, diabetes mellitus, type 2, erectile dysfunction, renal dysfunction, and a heart disorder, is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


